Citation Nr: 1614600	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  00-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for left foot bunion.

3.  Entitlement to an initial disability rating higher than 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease (DJD) of the right wrist.

5.  Entitlement to service connection for carpal tunnel syndrome, right wrist.


REPRESENTATION

Appellant represented by:	Virginia E. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.  Her claims file has been rebuilt.

This matter has a long procedural history.  It originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for neck and back injuries, to include headaches, dizziness, sleep problems, and numbness in the extremities.  The Veteran testified concerning that issue during a hearing before a Decision Review Officer (DRO) at the RO in June 2001.

Subsequently, the Board reopened the claim in March 2005.  The Board's May 2006 decision denying the claim was appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a Memorandum Decision issued in March 2008, set aside the Board decision.  When the claim for service connection for neck and back injuries, to include headaches, dizziness, sleep problems, and numbness in the extremities, was again before the Board in October 2008, the Board again denied the claim for service connection.  Again, the Veteran appealed the Board's decision to the Court, which in an April 2009 order granted the parties' joint motion for remand (JMR), vacated the Board's October 2008 decision, and remanded the case for compliance with the terms of the joint motion.  Pursuant thereto, the Board remanded the appeal in October 2009.

In the meantime, in a January 2009 rating decision, the RO denied the Veteran's claims for service connection for bilateral pes planus and a left foot bunion, which the Veteran appealed.
In a September 2011 decision, the Board granted service connection for headaches. The service connection issue was accordingly recharacterized to omit headaches, i.e., as entitlement to service connection for residuals of neck and back injuries, to include dizziness, sleep problems, and numbness in the extremities.  The Board then remanded that matter, as well as the issues of entitlement to service connection for bilateral pes planus and bunion of the left foot, for additional development and readjudication. 

In a September 2011 rating decision, the RO implemented the grant of entitlement to service connection for headaches, assigning an initial noncompensable (zero percent) rating for that disability effective January 24, 2000.  The Veteran appealed the assigned rating for her service-connected headache disability.  Thereafter, in a May 2012 DRO decision, the RO awarded an increased rating, assigning a 10 percent rating effective December 16, 2009.  

In November 2013, the Board denied service connection for residuals of a roller skating injury, including neck and back disorders, dizziness, sleep problems, and numbness in the extremities; denied an initial compensable rating prior to December 16, 2009, for service-connected headaches; denied a rating in excess of 10 percent for service-connected headaches from December 16, 2009, to February 4, 2011; and increased the rating for headaches to 30 percent, but no higher, beginning February 4, 2011.  The Board also remanded for further development the issues of entitlement to service connection for pes planus and left foot bunion residuals.  In the November 2013 decision, it was noted that the issues of entitlement to service connection for a right wrist disorder and for a gastrointestinal disorder were raised by the record.  

In a January 2014 rating decision, the RO granted service connection for GERD and DJD of the right wrist, assigning separate 10 percent ratings, and denied a service connection claim for carpal tunnel syndrome, right wrist.  The Veteran subsequently disagreed with the initial ratings assigned for GERD and DJD of the right wrist, as well as the denial of service connection for carpal tunnel syndrome, right wrist, and ultimately perfected an appeal of those issues.  These issues have been merged into the instant appeal.

The Board considered whether an inferred request for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not alleged, and the evidence does not raise the issue of unemployability due to her service-connected disabilities.  A TDIU request as concerning her service-connected DJD of the right wrist and/or GERD has not been raised.

Below, the Board grants service connection for bilateral pes planus, left foot bunion residuals, and (right) carpal tunnel syndrome, and awards a higher initial rating of 30 percent for service-connected GERD.  The issues of entitlement to a rating higher than 30 percent for GERD and a rating higher than 10 percent for DJD of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In December 2015, the Veteran filed a service connection claim for posttraumatic stress disorder (PTSD), military sexual trauma, depression, anxiety, and sleep disturbances but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim, and it is therefore REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Resolving all doubt in her favor, the Veteran's hereditary bilateral pes planus was aggravated by her active service.

2.  Resolving all doubt in his favor, the Veteran's left foot bunion had its onset during active duty service.

3.  Throughout the pendency of the appeal, the Veteran's GERD has caused considerable impairment of health, as manifested by epigastric distress, dysphagia, pyrosis, regurgitation, and substernal chest pain.

4.  Resolving all doubt in her favor, the Veteran's current carpal tunnel syndrome, right wrist, is related to the strain she sustained to her right wrist during active service.  

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria to establish service connection for left foot bunion residuals are met.  38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an initial 30 percent rating for GERD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2015).

4.  The criteria to establish service connection for carpal tunnel syndrome, right wrist, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Below, the Board grants service connection for bilateral pes planus, left foot bunion, and carpal tunnel syndrome, which represents a complete grant of those benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary with respect to these claims.

 The Veteran's GERD claim arises from his disagreement with the initial rating assigned following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

 With regard to VA's duty to assist the Veteran, the claims file does contain her service treatment records (STRs), post-service VA and private medical records, and her contentions in support of the claims. 

 Neither the Veteran nor her attorney has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims being decided herein that has not been obtained and that is obtainable.  She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  VA's duties to notify and assist her with the claims have been satisfied.

II.  Service Connection Claims

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir. 2004). 

Application of the presumption of soundness is not precluded if a service entrance examination is unavailable.  See, e.g., Quirin v. Shinseki, 22 Vet. App. 390, 397, n.5 (2009) (citing Lee v. Brown, 10 Vet.App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (implicitly finding that where a veteran's service entrance examination report was unavailable (presumed been lost in a fire at the NPRC in 1973), "as a matter of law, the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admissions during clinical evaluations" during service "of a preservice history of psychiatric problems."). However, the presumption of sound condition does not apply if an entrance examination was not performed contemporaneous with entry to a period of service, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based." Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 45 (1994) (the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected).

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.   Bilateral Pes Planus and Left Foot Bunion Claims

The Veteran seeks service connection for pes planus and left foot bunion.  She asserts that during her physical entrance examination she was told that she had flat feet (pes planus).  She contends that her flat feet were aggravated by her military service.  She noted that, as time passed during service, her combat boots caused blisters and pain in the toes and heels.  In addition, she noticed a bunion form on her left foot and it grew larger during service.  She stated that she complained about the pain but was told to get used to wearing combat boots and to break the boots in.
See August 2008 and April 2011Veteran statements.  

Her STRs do not show any treatment or diagnoses of pes planus or a left foot bunion.  On her June 1982 Report of Medical History completed upon service separation however, she marked the box indicating that she had had "foot trouble."

An October 1999 VA treatment note shows a diagnosis of left hallux valgus.  

In July 2008, the Veteran underwent a bunionectomy, left foot.  

In November 2011, the Veteran was afforded a VA examination to determine the likely etiology of her pes planus and left foot bunion.  The examiner reviewed the claims file and determined that the Veteran's bilateral pes planus and left foot bunion were not caused by or a result of her military service, noting that the Veteran had no in-service documentation of pes planus or a bunion.  In addition, the examiner acknowledged the Veteran's self report that pes planus was noted prior to entry and determined that her disorder was likely hereditary.  

To further assist in determining the etiology of the Veteran's claimed conditions, the Board obtained a VHA opinion.  In a June 2013 VHA opinion, a VA staff podiatrist felt that there was unambiguous documentation that pes planus was present upon the Veteran's service entrance physical examination.  In addition, the podiatrist found no causal relationship between service activity and the Veteran's claim.  The podiatrist noted that there is no specific documentation that the condition was permanently exacerbated while on active duty.  The podiatrist added that the Veteran's STRS are devoid of evidence that the Veteran's bunion was caused by, or was in fact treated, while in service.  

On review of all evidence, both lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that her bilateral pes planus was aggravated by her military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The record does not contain an entrance examination for her active service.  Absent an entrance examination, neither the presumption of soundness (if free of disability upon entry) nor presumption of aggravation (if a disability is noted on the entrance examination upon entry) is for application.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) ("In the absence of [an entry] examination, there is no basis from which to determine whether the claimant was [sound at entry]."); Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (presumption of soundness "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  

Accordingly, the Board must consider whether her pes planus pre-existed her military service.  As noted, the Veteran reports that she had flat feet at service entrance examination.  Moreover, as noted, the November 2013 VA medical examiner determined that the Veteran's pes planus is likely hereditary, and the June 2013 VA staff podiatrist determined that the Veteran's pes planus is unambiguously hereditary.  Accordingly, the Board finds that the Veteran at least as likely as not had bilateral pes planus prior to service entrance.  
As determined above, the presumption of soundness does not apply in this case.  Moreover, it is well-settled that the presumption of aggravation applies only in circumstances where a preexisting disorder was noted upon entry to service, a factor not extant in this instance.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004) (presumption of aggravation applies "if a preexisting disorder is noted upon entry into service"); Gilbert v. Shinseki, 26 Vet.App. 48, 53 (2012) ("[T]here is no presumption of aggravation following application of the presumption of soundness.").  Hence, the burden falls on the Veteran to show that her pes planus was aggravated during that service by establishing that her preexisting condition worsened in service and that such worsening was beyond the natural progression of the disease.  See Wagner, 370 F.3d at 1096. 

The medical evidence reflects that the Veteran's pes planus is manifested by foot pain and the Veteran has competently reported that her feet increasingly hurt when wearing combat boots during service and she specifically that she had had foot trouble on her separation medical history report.  Notably, there is no countervailing evidence to refute the Veteran's competent and credible account of her pes planus worsening during service.  Thus, resolving all reasonable doubt in his favor, the Board finds that her preexisting bilateral pes planus was permanently aggravated by active service and service connection for such disability is therefore warranted.

With regard to her left foot bunion, the medical evidence shows that she underwent a bunionectomy in 2008.  Unlike the pes planus however, there is no medical or lay evidence showing that her bunion existed prior to service; rather, the Veteran contends that a bunion on her left foot formed during service and progressed (became larger) over her active duty period.  See February 2015 Attorney's statement clarifying the Veteran's assertion that her bunion was directly caused by service).

As to the question of etiology, the Board recognizes the unfavorable etiology opinion provided by the November 2011 VA examiner but finds the opinion inadequate as it improperly relies solely on the absence of a bunion in the STRs. Further development could be undertaken so as to remand the claim for additional clarification from the examiner.  Nonetheless, the Board notes that the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Veteran is competent to report that she noticed a bunion develop on her foot in service as it would have been clearly observable to her.  Moreover, she is competent to state that the bunion increased in size during service.  Indeed, as a layperson, she is competent to report her own experiences and there is nothing in the record that contradicts these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Board has no reason to doubt the credibility of her statements.

Since the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this regard, the Board finds that the Veteran's statement that her bunion is related to performing service duties while wearing combat boots has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915  (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96   (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

Given the absence of any intervening injury, the evidence tends to show that the current left foot bunion had its onset in service.  The Board finds the following evidence highly probative in this case:  (1). the medical evidence of the Veteran's current left foot bunion; (2). her competent and credible reports of first noticing the bunion on her left foot during active service; (3). her competent and credible reports of the bunion becoming larger during service; and (4) her competent and credible history of relevant symptoms service discharge. 
Thus, although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").   Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left foot bunion is also established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

B.  Carpal Tunnel Syndrome, Right Wrist

By way of history, during service, the Veteran was involved in a motor vehicle accident (MVA) resulting in right wrist pain.  She was the passenger in the car.  She is currently service connected for DJD of the right wrist as a result of injury from that MVA.  She now seeks service connection for carpal tunnel syndrome, right wrist, as a result of that in-service right wrist injury.

In November 2011, the Veteran was provided a "QTC" examination and a diagnosis of carpal tunnel syndrome of the upper extremities was rendered.

In a January 2012 statement (faxed in May 2012), the Veteran indicated that during the above-described MVA she hit her right forearm on the dashboard of the truck she was riding in.  She stated that she takes pain medication and wears a wrist brace.  2009.  

On December 11, 2013, she underwent another "QTC" examination of the right wrist and the examiner determined that the Veteran's current carpal tunnel syndrome is less likely as not related to the in-service right wrist strain.  The examiner stated that "I cannot offer that the 1980 right radial carpel strain from trauma was the cause or etiology of the 2008 diagnosis of carpal tunnel diagnosis.  There is no supporting documentation to make this connection.  The dx of carpel tunnel is more commonly the mechanism of injury appeared to be the lateral forearm and not the wrist..."  

Nonetheless, the Board observes that the December 11, 2013 "QTC" report was referred to a VA medical examiner for review and an opinion.  According to a January 3, 2014, C&P examination note (located on "Virtual VA"), a Fee Physician reviewed the relevant records and determined that it is at least as likely than not that the Veteran's claimed right carpal tunnel syndrome is the result of the right wrist injury which was incurred during Army active service.  The physician explained that the Veteran's STRs document that she had an injury to the "right forearm" in an MVA in 1981 which caused right wrist pain noted as "painful R carpal/radius of the wrist."  It was noted that the Veteran's x-rays now show DJD at the radiocarpal joint which was the joint documented to have had the trauma from the injury.  The physician explained that the radiocarpal joint forms part of the carpal tunnel, and the resulting complaints of hand and wrist pain in service are consistent with the onset of right carpal tunnel syndrome during military service.  The physician noted that while the Veteran was not diagnosed with carpal tunnel syndrome until 2010, the corresponding note in 2010 makes it clear that this was a chronic/ongoing problem which supports the Veteran's credible statements that the carpal tunnel symptoms started and continued after the MVA on active duty in 1981.  Ultimately, the physician concluded that it is at least as likely as not that the Veteran's right carpal tunnel syndrome was incurred during military service as a result of the documented injury as noted above.

As reflected above, there is evidence both favorable and unfavorable to the Veteran's claim.  The Board finds the January 2014 etiology opinion highly probative.  Unlike the December 2013 opinion, the January 2014 opinion provides a more detailed rationale drawing from the specific facts of the Veteran's case and addresses the Veteran's competent reports of carpal tunnel pain since the in-service injury to the right wrist.  Moreover, it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the Board concludes that the preponderance of the competent evidence supports a finding that the Veteran's carpal tunnel syndrome, right wrist, is related to the in-service injury.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for carpal tunnel syndrome, right wrist, is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claim for GERD 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran in this case seeks a higher rating for her service-connected GERD.  Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110 - 4.114 (2015).  

Her GERD has been rated by analogy under the provisions of 38 C.F.R. § 4.114, DC 7346 for hiatal hernia.  The symptoms of the Veteran's GERD are similar to the symptoms of hiatal hernia.  Thus, the Veteran's GERD is properly rated by analogy under DC 7346.  Under such code, a 10 percent rating is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is assigned when there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

In a January 2012 statement (faxed in May 2012), the Veteran stated that she began having stomach problems during service.  She described symptoms such as indigestion, heartburn, and "gas."  She stated that over time during service her symptoms became worse.  She went from taking over the counter medication to prescribed medications.  She further reported having associated throat pain, chest pain, hoarseness, sleep difficulty due to reflux.  

In December 2013, the Veteran was provided a "QTC" gastrointestinal examination and the report reflects that she had been diagnosed with GERD in 2010.  On examination in December 2013, she reported having significant reflux.  Her signs and symptoms of GERD included reflux and regurgitation.  The examiner stated that the Veteran's GERD did not impact her ability to work.

A December 2013 "QTC" addendum reflects that the Veteran's CBC revealed abnormal mild anemia.

A January 2015 VA Primary Care Physician note reflects that the Veteran had a recent onset of worsening GERD symptoms.  Another January 2015 VA Primary Care Nursing note reflects the Veteran's statement that "since 1/17/2015 I started back having acid reflux chest pains but it is worse." 

In April 2015, the Veteran presented to a VAMC for an esophagogastroduodenoscopy (EGD) consultation as she was noted to have been symptomatic.  The consultation assessment was chronic GERD, despite medical management.

A May 2015 VA pre-operative surgery evaluation report notes an impression of chronic reflux.  The EGD revealed a small hiatal hernia.

In July 2015, the Veteran underwent an additional gastrointestinal examination for VA purposes.  It was noted that the Veteran began experiencing severe episodes of reflux a few years prior and tried antacids which worked temporarily.  Her symptoms were noted to have gotten worse with pyrosis, regurgitation and nocturnal wakening due to reflux.  Pyrosis and reflux were noted to have been present more than 4 times per year, with episodes lasting less than one day.    Regurgitation and sleep disturbance caused by reflux were noted to have occurred 2 times per year, lasting less than one day.  No other symptoms were noted. Diagnoses were GERD and hiatal hernia.

Based on this evidence, the Veteran's GERD has been manifest by all of the symptoms listed for a 30 percent rating.  The relevant lay and medical records show that the Veteran's GERD has been productive of persistently recurrent epigastric distress with reflux, pyrosis, regurgitation, and chest pain.  In addition, she has competently reported experiencing esophageal spasms, sleep difficulty, and at times, difficulty swallowing.  See January 2012 and October 2015 statements.  Thus, the Veteran's GERD results in a greater number of symptoms compared to the "two or more" symptoms as set forth in the criteria for a 10 percent rating.  

The question becomes whether these symptoms are productive of "considerable" impairment of health to warrant a 30 percent rating.  The Veteran's GERD, which was initially treated with over-the-counter medication, progressed in severity requiring medications prescribed by a physician.  During the December 2013 VA examination, she reported having had "significant" reflux and a CBC at the time revealed mild abnormal anemia.  In January 2015, the medical records reflected that she had a worsening of chronic reflux symptoms despite medical management, which prompted her to undergo an EGD and a small hiatal hernia was discovered.   Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology related to the Veteran's GERD more closely approximates "considerable" impairment of health rather than less severe impairment.  In consideration of the evidence of record, the Board finds that his GERD has been productive of considerable impairment of the Veteran's health as a result of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain.  This is so since the effective date of the award of service connection.  See Fenderson, 12 Vet. App. at 126.  Accordingly, the Board concludes that the criteria for an initial rating of 30 percent have been met under DC 7346.  

ORDER

Service connection for bilateral pes planus is granted.

Service connection for left foot bunion residuals is granted.

Service connection for carpal tunnel syndrome, right wrist, is granted.

An initial rating of 30 percent for GERD is granted, subject to the laws and regulations governing monetary benefits.




REMAND

Further development is necessary prior to analyzing the claim for a rating higher than 30 percent for GERD and the claim for a rating higher than 10 percent for DJD of the right wrist.

As to the issue of a rating higher than 30 percent for GERD, the Veteran challenges the adequacy of the most recent VA gastrointestinal examination conducted in July 2015.  See Veteran's October 2015 statement.  Specifically, she asserts that the VA examiner did not address all of her GERD symptoms, and as a result, the current severity of her disability is not accurately reflected in the examination report.  Although the Board found the existing medical and lay evidence sufficient to grant a higher rating of 30 percent for the Veteran's GERD, the Board finds that a new examination should be afforded to her so that all of her symptoms can be addressed.

The Veteran last underwent a VA compensation examination to assess the severity of her DJD of the right wrist in December 2013.  However, more recently, in February 2015, she presented to VA with complaints of right wrist pain and catching of her right middle finger and ultimately underwent surgery (carpal tunnel release and right finger trigger release) in March 2015.  In light of the surgery completed on her right wrist, the Board finds that an updated VA examination should be afforded to her to assess the current nature and severity of her service-connected right wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the current nature and severity of her service-connected GERD.  The claims folder should be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Describe all symptoms associated with the Veteran's GERD.  In doing so, please clarify whether the 2015 EGD finding of a hiatal hernia is associated with the service-connected GERD.

b).  Also specifically indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

c).  Comment on the impact of the Veteran's GERD, if any, on her employment and activities of daily life.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

2.  Provide a VA examination to ascertain the current nature and severity of the Veteran's service-connected DJD of the right wrist. The examiner is requested to review all pertinent records associated with the claims file.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

 (a).  Report all signs and symptoms necessary for rating the Veteran's service connected DJD of the right wrist. 

 (b).  Perform an appropriate range of motion examination of the right wrist, expressing all findings in degrees and noting the degree where painful motion. 

(c ) Note the presence, or absence, of (i) ankylosis of the right wrist.  

If ankylosis is present, indicate whether it is favorable in 20 to 30 degrees dorsiflexion; in any other position, except favorable; or unfavorable in any degrees of palmar flexion, or with ulnar or radial deviation.  

(d).  State the effect the service-connected right wrist disability has, if any, on the Veteran's current level of occupational impairment.  

 A clear rationale for all opinions must be provided.   

3.  Then readjudicate the issues of entitlement to an initial rating higher than 30 percent for GERD and a rating higher than 10 percent for DJD of the right wrist and.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


